REINSTATE AND DISMISS and Opinion Filed December 3, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00864-CV

                         IN RE TRACY NIXON, Relator

          Original Proceeding from the 301st Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. 00-14691T

                         MEMORANDUM OPINION
                   Before Justices Osborne, Reichek, and Smith

      This original proceeding is reinstated. Before the Court is relator’s October

5, 2021 action for writ of mandamus.

      Relator has been declared a vexatious litigant, prohibited from filing any

new litigation in a court of this State pro se without first obtaining permission from

the local administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. §§

11.102(a), 11.103(a). A petition for writ of mandamus is a civil action to which the

vexatious litigant statute applies. Cooper v. McNulty, No. 05-15-00801-CV, 2016

WL 6093999, at *3 (Tex. App.—Dallas Oct. 19, 2016, no pet.) (mem. op.) (citing
Retzlaff v. GoAmerica Commc’ns Corp., 356 S.W.3d 689, 700 (Tex. App.—El

Paso 2011, no pet.) (concluding under statutory definitions, “a person who seeks

mandamus relief commences a civil action in the appellate court”)); see also TEX.

CIV. PRAC. & REM. CODE ANN. § 11.001(2) (defining “litigation” as “a civil action

commenced, maintained, or pending in any state or federal court.”); id. § 11.103(a)

(the clerk of a court “may not file a litigation, original proceeding, appeal, or other

claim presented, pro se, by a vexatious litigant subject to a prefiling order” unless

the litigant first obtains permission).

      Relator filed this original proceeding pro se without first obtaining the

required permission. By order dated October 20, 2021, we abated the mandamus

proceedings to provide relator an opportunity to seek and obtain permission from

the Local Administrative District Judge to file his pro se petition for writ of

mandamus. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.102 (a). We cautioned

him that failure to provide the written verification of permission to file may result

in dismissal of this original proceeding without further notice.

      Relator’s November 1, 2021 notice of appeal in this court, assigned cause

number 05-21-00950-CV, reflects that after his mandamus proceeding was abated,

he has not sought permission from the Local Administrative District Judge to file

his pro se petition for writ of mandamus.
      Because relator has not demonstrated that he has sought and obtained a

written order permitting him to file his pro se petition for writ of mandamus, we

dismiss the proceeding for lack of jurisdiction. See TEX. CIV. PRAC. & REM. CODE

ANN. § 11.1035(b) (the court “shall dismiss the litigation unless the [vexatious

litigant subject to a prefiling order] ... obtains an order from the appropriate local

administrative judge described by Section 11.102(a) permitting the filing of the

litigation”); see also In re Johnson, No. 03-13-00531-CV, 2013 WL 4822489, at

*1 (Tex. App.—Austin Aug. 30, 2013, orig. proceeding) (mem. op.) (dismissing

petition for writ of mandamus where no showing was made that relator had

obtained permission from local administrative judge to file the petition).




                                            /Craig Smith/
                                            CRAIG SMITH
                                            JUSTICE


210864F.P05